D.C. Norman was convicted for transporting intoxicating liquor, and was sentenced to serve sixty days in the county jail and pay a fine of two hundred dollars and costs, from which conviction he appeals here.
The evidence upon which this conviction was based was obtained by the sheriff by searching a car, without a search warrant, driven by the appellant and another. The information upon which the sheriff acted was wholly insufficient to constitute probable cause.
This case is controlled by the case of Elardo v. State (Miss.),145 So. 615, which had not been decided at the time the case at bar was tried in the court below.
The evidence, apart from what was found in the search, being wholly insufficient to sustain the conviction, the peremptory instruction should have been granted.
Reversed and dismissed. *Page 691